Citation Nr: 0903594	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  04-11 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for the period prior to June 26, 2008 for service-
connected residuals, right heel fracture.

2.  Entitlement to a disability rating in excess of 20 
percent for the period from June 26, 2008 to the present for 
service-connected residuals, right heel fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision, mailed to the 
veteran in February 2003, of a Department of Veterans Affairs 
(VA) Regional Office (RO) that denied the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for service-connected residuals, right heel fracture.  

In November 2006, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.

By a September 2008 rating decision, the Appeals Management 
Center (AMC) in Washington, D.C. assigned the veteran's 
service-connected residuals, right heel fracture, a 20 
percent disability rating, effective June 26, 2008.

As the 20 percent evaluation is less than the maximum 
available rating, the issue of entitlement to an increased 
disability rating for service-connected residuals, right heel 
fracture, remains on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

In a statement dated in November 2005, the veteran filed a 
claim of entitlement to an increased disability rating for 
service-connected herniated nucleus pulposus, lumbar spine, 
associated with residuals, stress fracture, right heel.  To 
date, it does not appear that the RO has adjudicated the 
veteran's claim for same.  Thus, this issue is referred back 
to the RO for appropriate action.


FINDINGS OF FACT

1.  For the period prior to June 26, 2008, the veteran's 
residuals, right heel fracture, have not been manifest by 
unilateral toes all tending to dorsiflexion, limitation of 
dorsiflexion at the ankle to a right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads, or 
symptomatology approximating a moderately severe foot injury, 
or amounting to loss of use of the right foot as a result of 
amputation, or pain not contemplated by the rating criteria.

2.  For the period from June 26, 2008 to the present, 
veteran's residuals, right heel fracture, have not been 
manifest by unilateral marked contraction of plantar fascia 
with dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity, or symptomatology 
approximating a severe foot injury, or amounting to loss of 
use of the right foot as a result of amputation, or pain not 
contemplated by the rating criteria. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the period prior to June 26, 2008 for service-
connected residuals, right heel fracture, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 
3.321(b)(1), 4.1, 4.2, 4.6, 4.7, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5167, 5276, 5277, 5278, 
5279, 5280, 5281, 5282, 5283, 5284 (2008).

2.  The criteria for a disability rating in excess of 20 
percent for the period from June 26, 2008 to the present of 
service-connected residuals, right heel fracture, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, §§ 3.321(b)(1), 4.1, 4.2, 4.6, 4.7, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Codes (DCs) 5003, 5010, 5167, 5276, 5277, 
5278, 5279, 5280, 5281, 5282, 5283, 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
notice from VA must inform the claimant of any information 
and evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. The 
claimant must also be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the RO sent the veteran a notice letter dated 
in November 2002 that provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, Social Security determinations, 
and any other evidence showing an increase in the disability 
or the impact of the disability on employment.  Vazquez- 
Flores, 22 Vet. App. 37 (2008).  However, the veteran was not 
informed of the specific criteria necessary for entitlement 
to a higher disability rating.  Thus, in order to overcome 
the presumption of prejudice associated with this pre-
adjudicatory notice error, the purpose of the notice must not 
have been frustrated.  See Sanders, 487 F.3d at 889.

In this case, the Board finds that the purpose of the notice 
was not frustrated.  The veteran's claim for an increased 
rating has been evaluated under Diagnostic Codes that provide 
for a higher rating upon evidence of a noticeable worsening 
or increase in severity of the disability.  Vazquez-Flores, 
22 Vet. App. 37.  The Board notes that the veteran was 
provided with applicable rating criteria in January 2003, 
February 2004, and September 2008 rating decisions, in a 
February 2004 Statement of the Case, in March 2004 and July 
2008 Supplemental Statements of the Case, and has been 
provided VA examinations undertaken specifically to determine 
the current severity of his disabilities.  Based on the 
various exchanges between the veteran and VA with regard to 
his claims for increased ratings, the veteran is reasonably 
expected to understand the types of evidence that would 
support his claims for increased ratings.  Finally, the 
evidence simply does not show that the veteran meets the 
criteria required for the award of a disability rating in 
excess of 10 percent for the period prior to June 26, 2008, 
and in excess of 20 percent for the period from June 26, 2008 
to the present, for service-connected residuals, right heel 
fracture.

As to VA's duty to assist, VA has associated with the claims 
file the veteran's VA treatment records and afforded him VA 
examinations.  The Board finds these actions have satisfied 
VA's duty to assist the veteran and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008). The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervations, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. 38 C.F.R. § 4.14 (2008).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a,  DCs 5003, 5010 (2008).  For traumatic 
arthritis, DC 5010 directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X- ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2008).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2008).

The veteran is currently in receipt of a 20 percent 
disability rating, effective June 26, 2008, for his 
residuals, right heel fracture, under DC 5278, pertaining to 
claw foot (pes cavus).  38 C.F.R. § 4.71a, DC 5278 (2008).  
Additional, DCs 5284 and 5167, pertaining to other injuries 
of the foot, and loss of use of the foot, respectively, are 
applicable.  38 C.F.R. § 4.71a, DCs 5284, 5167 (2008). 

In considering other applicable diagnostic codes, the Board 
finds that as the veteran has not been diagnosed with flat 
feet (DC 5276), weak foot (DC 5277), metatarsalgia (DC 5279), 
hallux valgus (DC 5280), hallux rigidus (DC 5281), or 
malunion or nonunion of the tarsal or metatarsal bones (DC 
5283), such DCs are not applicable.  38 C.F.R. § 4.71a, DCs 
5276, 5277, 5279, 5280, 5281, 5283 (2008).  

As the DC pertaining to hammertoes (DC 5281) does not provide 
for a disability rating in excess of 10 percent, of which the 
veteran is already in receipt for the period prior to June 
26, 2008, DC 5281 cannot serve as a basis for an increased 
rating during any time period in this case.  38 C.F.R. § 
4.71a, DC 5281 (2008).  

As discussed above, arthritis shown by X-ray studies is rated 
based on limitation of motion of the affected joint.  When 
limitation of motion would be noncompensable under a 
limitation-of-motion code, but there is at least some 
limitation of motion, a 10 percent rating may be assigned for 
each major joint so affected.  In this case, limitation of 
motion is contemplated by DC 5278, the DC under which the 
veteran's service-connected residuals, right heel fracture, 
are rated.  Thus, the DCs pertaining to arthritis are not 
applicable.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 
5010 (2008).

DC 5278 provides ratings for claw foot (pes cavus).  Slight 
acquired claw foot is rated noncompensably (0 percent) 
disabling.  Claw foot with the great toe dorsiflexed, some 
limitation of dorsiflexion at the ankle, and definite 
tenderness under metatarsal heads, bilateral or unilateral, 
is rated 10 percent disabling.  Claw foot with all toes 
tending to dorsiflexion, limitation of dorsiflexion at the 
ankle to right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads, is rated 20 percent 
disabling for unilateral involvement, and 30 percent 
disabling for bilateral involvement.  Claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, and marked varus 
deformity, is rated 30 percent disabling for unilateral 
involvement, and 50 percent disabling for bilateral 
involvement.  38 C.F.R. § 4.71a, 5278.  The Board notes that, 
in this case, only the veteran's service-connected residuals, 
right heel fracture, are at issue.  Thus consideration of 
bilateral involvement under any DC is not required.  

Pursuant to DC 5284, used in rating other foot injuries, a 10 
percent rating is warranted for a moderate foot injury.  A 20 
percent rating is warranted for a moderately severe foot 
injury.  A 30 percent rating is warranted for a severe foot 
injury.  38 C.F.R. § 4.71a, DC 5284.  With actual loss of use 
of the foot, a 40 percent rating is assigned.  Thus, in order 
for the veteran to be entitled to a disability rating in 
excess of 20 percent under DC 5167, his disability must be 
determined to amount to loss of use of the foot as a result 
of amputation.  38 C.F.R. § 4.71a, DC 5167.

On VA examination in December 2002, the veteran walked 
without limp, and exhibited good tip toe and heel walking.  
Trendelenburg signs were negative, and there were high arches 
on weight bearing.  There was bilateral pes cavus with 
tenderness of the plantar fascia, more evident on the left 
foot than on the right foot.  There was no tenderness of the 
right heel, and tenderness of the posterior tibial tendon, 
more evident on the right side than on the left side.  The 
veteran was diagnosed with bilateral developmental pes cavus 
with foot strain, and no residual of the stress fracture of 
the right heel.  

Record of private initial orthopedic evaluation dated in 
February 2003 indicates that the veteran reported worsening 
right heel pain, in addition to a herniated disc with left 
sciatica, and left heel and foot pain in July 2001.  The 
veteran reported symptomology at that time of the February 
2003 treatment as difficulty with ambulation, bending, 
sleeping, and ascending and descending stairs.  Upon 
examination, the veteran exhibited a somewhat widened and 
stiff-legged gait.  The right foot had a cavus deformity, 
large osteophyte of the medial cuboid area, tenderness of the 
great toe metatarsophalangeal joint with slight stiffness and 
tenderness of the plantar fascial, medially, with discomfort 
on firm palpation of the calcaneous, medially and plantarly.  
The Achilles' tendon was tight at zero degrees dorsiflexion, 
and the dorsum was unremarkable.  Neurovascular status 
revealed slight hypesthesia.  X-ray examination of the right 
foot revealed a healed fracture with residual deformity of 
the calcaneus, mild subtalar arthrosis with sclerosis and 
mild medial cuboid osteoarthritis.  

The veteran was diagnosed with post-traumatic osteoarthritis 
of the right foot, status post fracture of the right 
calcaneus, and osteoarthrosis of the medial arch and tarsal 
bones, secondary to stress strain overload.  The physician 
stated that, still seeing scarification of the right 
calcaneus suggests that a stress fracture was not the actual 
diagnoses and this was an actual displaced calcaneal fracture 
with deformity and mechanical failure.  The physician further 
stated that the morbidity suggests that this was more than 
just a stress fracture, but rather an acute displaced 
fracture with healing.   

Record of private treatment dated in May 2003 indicates that 
the veteran reported stiffness and numbness of both feet, and 
increased difficulty with ambulation.  The veteran reported 
that he could not tolerate long walks of more than two or 
three blocks, or sitting in damp or rainy weather or air-
conditioned rooms.  Physical examination revealed no new 
findings with areas of tenderness and stiffness of both feet 
and ankles.  

Record of private treatment dated in November 2003 indicates 
that the veteran reported bilateral foot pain and stiffness 
on the right side, difficulty with ambulation, weakness with 
ascending and descending stairs, poor turning function, and 
stiffness in the legs on arising in the morning.  Physical 
examination revealed bilateral plantar fascial tenderness, 
greater on the right side than on the left side, 
metatarsophalangeal joint osteoarthrosis of the first, 
second, and third toes.  There was 50 percent loss of motion 
of the metatarsophalangeal joints of the great toes, 
bilaterally, and 50 percent loss of motion with synovial 
thickening and guarding of the ankles.  The veteran was 
diagnosed with bilateral foot pain and contractures 
consistent with myelopathy.  

Record of private treatment dated in October 2004 indicates 
that the veteran complained of right heel and foot pain.  
While the physician conducted extensive testing and offered 
opinions as to the veteran's treatment for a back condition, 
he deferred comment as to the veteran's foot condition to a 
specialist.

Record of private treatment dated in November 2006 indicates 
that the veteran complained of chronic pain of the right heel 
and foot.  Physical examination revealed pain to the 
plantarmedial aspect of the heels, more painful on the right 
heel than on the left heel.  The veteran's neurovascular 
status was intact and symmetrical, and he had a rigid cavus 
foot type.  No edema was present, and the veteran's gait was 
antalgic.  X-ray examination revealed results consistent with 
pes cavus, without calcaneal spur.  

Additional private treatment records dated in November 2006, 
submitted from another provider, indicate that the veteran 
complained of bilateral foot pain and greater difficulty with 
ambulation, due to a worsening of his gait.  

On VA examination dated in May 2007, the veteran reported 
that he has pain in the foot all day, every day.  The veteran 
reported that the location of the pain varies, as it is 
sometimes in the plantar surface, dorsum, toes, or heel.  The 
veteran reported that he is unable to participate in sports, 
walk more than three blocks, stand more than 15 minutes, and 
that his pain flares upon arising in the morning and stepping 
down on the ground.  The veteran walked with a limp, but 
without an assistive device.  Physical examination of the 
right foot revealed no calluses, tenderness, pain on 
manipulation, or edema.  The veteran's right foot had a 
normal arch, pulses of 2+, and motor strength of 5/5 on all 
planes.  The veteran's dorsiflexion of the right ankle was 25 
degrees, plantar flexion was 40 degrees; and he exhibited 
good inversion and eversion, with pain on extreme ends of all 
ranges of motion.  The veteran did not exhibit diminished 
range of motion with repetitive testing.  The veteran's toes 
had full range of motion and appeared normal.  The veteran's 
Achilles' tendons tracked midline. 

The examiner reviewed X-ray examination results indicating no 
evidence of an acute displaced fracture of the foot, and no 
displaced fracture of the calcaneus.  The examiner stated 
that, at the time of the examination, the veteran did not 
have any evidence of residuals of a heel fracture, or 
evidence of pes cavus.  The examiner further stated that, 
with the exception of subjective pain on range of motion 
testing of the ankle, there is no objective evidence of 
pathology of the right foot or heel.  The examiner stated 
that the veteran's description of pain when stepping down on 
the ground in the morning is most consistent with plantar 
fasciitis, and is not related to his 40-year old heel 
fracture. 

Based upon the above findings, the Board finds that prior to 
June 26, 2008; the veteran was not entitled to a disability 
rating in excess of 10 percent under the diagnostic criteria 
pertaining to pes cavus (DC 5278), as there was no evidence 
demonstrating that all of the veteran's toes tended to 
dorsiflexion, his limitation of dorsiflexion at the ankle was 
to a right angle, his plantar fascia was shortened, or that 
he had marked tenderness under the metatarsal heads, as is 
required for an increased disability rating of 20 percent 
under DC 5278.  Thus, the Board finds that such criteria have 
not been met in this case, and the veteran is not entitled to 
a disability rating in excess of 10 percent for residuals, 
right heel fracture, under DC 5278.  38 C.F.R. § 4.71a, DC 
5278.

While the evidence dated in the period prior to June 26, 2008 
indicates that the veteran complained of pain, stiffness, and 
a sensation of pins and needles in his right foot that 
affected his daily living, there is no evidence that the 
veteran's service-connected residuals, right heel fracture, 
approximated more than a moderate foot injury.  Evidence 
indicating that such was a moderately severe foot injury is 
necessary to assign the veteran's service-connected 
residuals, right heel fracture, a disability rating in excess 
of 10 percent under DC 5284, pertaining to other injuries of 
the foot.  Accordingly, the Board finds that the veteran is 
not entitled to a disability rating in excess of 10 percent 
for residuals, right heel fracture, under DC 5284.  38 C.F.R. 
§ 4.71a, DC 5284.

Further, while the evidence dated in the period prior to June 
26, 2008 indicates that the veteran experienced difficulty in 
ambulation due to symptomatology of his service-connected 
residuals, right heel fracture, affecting his gait, there is 
no evidence that such approximates amputation of his right 
foot.  The veteran was able to stand for less than 15 minutes 
and walk less than three blocks, without assistive devices.  
Significantly, the veteran's right foot exhibited motor 
strength of 5/5 on all planes. Accordingly, the Board finds 
that the veteran is not entitled to a disability rating in 
excess of 10 percent for residuals, right heel fracture, 
under DC 5167.  38 C.F.R. § 4.71a, DC 5167.

On VA examination dated in July 2008, the veteran complained 
of cramping in the entire plantar arch, sharp pain of the 
heel, a sensation of pins and needles in his toes, and 
arching and sharp pain of the dorsal foot.  Right foot 
symptoms were positive for:  pain; swelling; heat; stiffness; 
fatigability; and lack of endurance, all while walking or 
standing, and all encompassing the entire foot.  

The veteran reported that he experiences flare-ups of his 
symptoms on a weekly basis, which he described as affecting 
his daily life severely.  During a flare-up, the veteran 
reported that he is unable to stand for more than a few 
minutes or walk more than a few yards.  The examiner stated 
that assistive aids or devices are used by the veteran, with 
fair results.  The veteran reported that he occasionally uses 
an orthotic insert, flexible heel support, and an Ace bandage 
wrap.  

There was objective evidence of the following:  moderately 
severe right heel pain, without evidence of a heel spur; no 
limitation of motion of the subtalar joint; painful motion on 
eversion, inversion, dorsiflexion, and plantar flexion of the 
ankle; swelling of the mild plantar heel; severe tenderness 
in the heel and arch, plantarly; moderate tenderness at the 
medial and lateral heel; mild tenderness under the ball of 
the foot; mild tenderness under the metatarsal heads, without 
callus; instability; weakness as seen by dorsiflexion and 
plantar flexion of the foot of +4/5; weakness as seen by 
inversion and eversion of the foot of +3/5; hammertoes at the 
fourth and fifth toes, without pain or corns; dorsiflexion of 
all toes without pain; mild pain in the Achilles' tendon; 
varus deformity without bowing in the Achilles' tendon; toes 
without crepitus; and mild cavus foot.  

The examiner stated that the veteran's plantar fascia was 
contracted, tight, and shortened.  A dropped forefoot was 
present, and ankle dorsiflexion was abnormal with plantar 
flexion normal at the ankle.  There was no evidence of 
malunion or nonunion of the metatarsal or tarsal bones.  
There was mild atrophy of the plantar foot.  The examiner 
described the veteran's gait as antalgic and apropulsive, 
with a limp.  The examiner reported that the veteran dragged 
his right foot, the foot abducted greater than the line of 
progression to accommodate for limited dorsiflexion of the 
ankle, and most of the weight was on the left side, without a 
knee bend in the gait cycle.  

No changes were found upon x-ray examination.  The examiner 
opined that the etiology of the veteran's effects on his 
occupational and daily activities was his right heel pain.  
The examiner reported that the veteran experienced moderate 
effects of the problem on his ability to do chores, travel, 
and participate in recreational activities.  The veteran 
experienced severe effects of the problem on his ability to 
shop.  The veteran's problem prevented him from playing 
sports or exercising.  The veteran's ability to bathe, dress, 
and feed himself were not effected by his problem with his 
right heel.    

Based upon the above findings, the Board finds that from June 
26, 2008 to the present; the veteran is not entitled to a 
disability rating in excess of 20 percent under the 
diagnostic criteria pertaining to pes cavus (DC 5278), as 
there was no evidence demonstrating marked contraction of 
plantar fascia with dropped forefoot, all toes are 
hammertoes, very painful callosities, and marked varus 
deformity, as is required for an increased disability rating 
of 30 percent under DC 5278.  The veteran, on VA examination 
in June 2008, the veteran exhibited a shortened and tight 
plantar fascia with dropped forefoot, and a varus deformity 
of the heel, without bowing of the Achilles' tendon.  The 
veteran did not exhibit, however, all toes as hammertoes, or 
very painful callosities.  Thus, the Board finds that the 
diagnostic criteria have not been met in this case, and the 
veteran is not entitled to a disability rating in excess of 
20 percent for residuals, right heel fracture, under DC 5278.  
38 C.F.R. § 4.71a, DC 5278.

The evidence dated in this period indicates that the veteran 
experienced a worsening in symptomatology of his service-
connected residuals, right heel fracture, when compared to 
the evidence dated in the period prior to June 26, 2008.  As 
discussed above, for the period prior to June 26, 2008, there 
was no evidence of record that the veteran's service-
connected residuals, right heel fracture, approximated more 
than a moderate foot injury.  For the period from June 26, 
2008 to the present, evidence of record indicates 
symptomology to include the use of assistive devices, the 
inability to stand for more than a few minutes or walk more 
than a few yards, the inability unable to play sports or 
exercise, hammertoes of two toes, a dropped forefoot, a varus 
deformity, and limitation of motion.  Thus, there is evidence 
that the veteran's service-connected residuals, right heel 
fracture, approximate a moderately severe foot injury.  Such 
foot injury contemplates a 20 percent disability rating.  As 
the veteran is already in receipt of a 20 percent disability 
rating for the period from June 26, 2008 to the present, DC 
5284 does not provide for an increased disability rating.  
Evidence indicating that the veteran's foot injury 
approximates a severe foot injury is necessary to assign the 
veteran's service-connected residuals, right heel fracture, a 
disability rating in excess of 20 percent under DC 5284, 
pertaining to other injuries of the foot.  Accordingly, the 
Board finds that the veteran is not entitled to a disability 
rating in excess of 20 percent for residuals, right heel 
fracture, under DC 5284.  38 C.F.R. § 4.71a, DC 5284.

Further, while the evidence dated in the period from June 26, 
2008 to the present indicates that the veteran experienced 
difficulty in ambulation due to symptomatology of his 
service-connected residuals, right heel fracture, affecting 
his gait, there is no evidence that such approximated 
amputation of his right foot.  The veteran was able to stand 
for a few minutes and walk a few yards.  While the veteran 
reported that his problem prevented him from exercising or 
playing sports, and had a severe impact on his ability to 
shop, he reported that he is able to do chores, travel, and 
participate in recreational activities, with his problem 
causing moderate effects on such.  Accordingly, the Board 
finds that the veteran is not entitled to a disability rating 
in excess of 20 percent for residuals, right heel fracture, 
under DC 5167.  38 C.F.R. § 4.71a, DC 5167.

Finally, the Board notes that consideration has been given to 
the veteran's functional loss due to pain on motion, as to 
both periods, under the provisions of 38 C.F.R.   §§ 4.40, 
4.45 for all rating codes potentially applicable to the 
veteran's disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  The Board finds that 
the effects of pain reasonably shown to be due to the 
veteran's service-connected residuals, right heel fracture, 
are contemplated in the current staged ratings assigned for 
this disorder.  There is no indication that pain, due to 
residuals, right heel fracture, has caused functional loss 
greater than that contemplated by the disability ratings 
assigned.  38 C.F.R. § 4.40, 4.45 (2008); DeLuca v. Brown, 
supra.

In sum, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that during the 
period from May 6, 2001, the year prior to the date of the 
veteran's claim of entitlement to an increased disability 
rating for service-connected residuals, right heel fracture, 
to June 25, 2008, the day prior to the date upon which 
medical evidence indicated symptomatology warranting an 
increased disability rating, the veteran's service-connected 
residuals, right heel fracture, warranted no more than a 10 
percent disability rating.  Also, the weight of the credible 
evidence demonstrates that during the period from June 26, 
2008, the date upon which medical evidence indicated 
symptomology warranting an increased disability rating, to 
the present, the veteran's service-connected residuals, right 
heel fracture, warranted no more than a 20 percent disability 
rating.  

As the preponderance of the evidence is against the claim for 
a disability rating in excess of 10 percent for the period 
prior to June 26, 2008, and in excess of 20 percent for the 
period from June 26, 2008 to the present, for service-
connected residuals, right heel fracture, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (2008).  In this case, 
there has been no assertion or showing by the appellant that 
his service-connected disabilities have necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disabilities have interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


In the absence of the factors set forth above, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R.            § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 10 percent for the period 
prior to June 26, 2008, for service-connected residuals, 
right heel fracture, is denied.

A disability rating in excess of 20 percent for the period 
from June 26, 2008 to the present for service-connected 
residuals, right heel fracture, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


